Citation Nr: 0526739	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to service connection for arthritis of the 
right and left hips as secondary to the residuals of right 
and left knee injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran honorably served on active duty from November 
1940 to January 1945.  He served in World War II and received 
a Purple Heart Medal, the Combat Infantryman's Badge, the 
Campaign Medal with 3 Bronze Stars, and other awards.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluations for 
residuals of right and left knee injuries and denied service 
connection for hip pain as being secondary to the service-
connected right and left knees.  

In the July 2002 rating decision, the RO also continued the 
noncompensable evaluation for gunshot wound scar on the 
forehead.  In the veteran's notice of disagreement, received 
in September 2002, he made no mention of appealing that 
issue.  Regardless, the May 2003 statement of the case 
included that issue.  In the veteran's VA Form 9, Appeal to 
the Board, received in June 2003, he checked the box that 
stated, "I have read the statement of the case and any 
supplemental statement of the case I received.  I am only 
appealing these issues."  He then addressed only the right 
knee, left knee, and hip disabilities.  He submitted another 
VA Form 9 and addressed only the three issues on the title 
page.  The Board finds that the veteran has indicated he is 
not appealing the issue of entitlement to a compensable 
evaluation for gunshot wound scar on the forehead, and thus 
that issue will not be addressed in the decision.

The veteran indicated in submissions that he is unable to 
work, and the RO correctly considered a claim for entitlement 
to a total rating for compensation based upon individual 
unemployability, which it denied (and the veteran did not 
appeal that determination).  The veteran served in wartime 
and has indicated he cannot work, and the Board finds that 
there a reasonably-raised claim for entitlement to pension 
benefits and is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Residuals of a right knee injury are manifested by 
arthritis and limitation of flexion.

2.  Residuals of a right knee injury are manifested by no 
more than slight lateral instability.

3.  Residuals of a left knee injury are manifested by 
arthritis and limitation of flexion.

4.  Residuals of a left knee injury are manifested by no more 
than slight lateral instability.

5.  There is competent evidence of a nexus between the post 
service diagnosis of arthritis in the right and left hips and 
the service-connected right and left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
residuals of a right knee injury, based upon limitation of 
motion and arthritis, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury, based upon lateral 
instability, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2004).

3.  The criteria for a separate 10 percent evaluation for 
residuals of a left knee injury, based upon limitation of 
motion and arthritis, have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260.

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee injury, based upon lateral 
instability, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2004).

5.  Right and left hip arthritis is proximately due to or the 
result of service-connected residuals of injuries to the 
right and left knees.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Although the VCAA applies to the claim for service connection 
for arthritis of the right and left hips, the Board finds 
that it is unnecessary to address its applicability with 
respect to this claim in view of the disposition reached 
herein.  However, it will address it as to the claims for 
increased evaluations for the right and left knees since 
those claims are not being granted in full.

The Board finds that the VCAA notice requirements have been 
satisfied to some extent by the November 2001 letter sent to 
the veteran and by the discussions in the July 2002 rating 
decision and the May 2003 statement of the case.  In the 
November 2001 letter, VA informed the veteran of the evidence 
necessary to substantiate a claim for service connection, as 
opposed to an increased rating.  However, the veteran has not 
been prejudiced by such because it is clear he has actual 
knowledge of the evidence necessary to substantiate the 
claims for increase.  For example, when he filed his claims 
for increase in August 2001, he stated that his knees had 
gotten worse since the last time he had been evaluated.  
Therefore, any failure by VA to inform the veteran of the 
evidence necessary to substantiate a claim for increase is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  It also told him that he could obtain private 
records himself and submit them to VA.  Finally, VA asked the 
veteran that if he had any additional evidence he wanted to 
submit that he should let VA know.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 2001 to 2002.  There were VA treatment 
records dated from 1993 to 2000 that were already in the 
claims file.  The veteran submitted a private medical 
opinion.  Additionally, he  has been provided with an 
examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision
A.  Increased ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

Under Diagnostic Code 5261, knee extension limited to 
5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 
30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 
45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.59, it states that the intent of the 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

Both the veteran's service-connected residuals of a right 
knee injury and left knee are currently evaluated under 
Diagnostic Code 5257, which contemplates lateral instability 
and subluxation of the knee joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The current evaluation assigned to 
each knee is 10 percent.  

1.  Limitation of motion

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of motion of the right 
knee and a separate 10 percent evaluation for limitation of 
motion of the left knee, both based upon periarticular 
pathology productive of painful motion and arthritis.  See 
38 C.F.R. § 4.59.

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  

Here, the veteran's limitation of flexion reported at the 
time of the August 2000 VA examination was to 110 degrees of 
both knees.  The veteran reported having pain in both of his 
knees whenever he used them.  The examiner noted the veteran 
had "significant osteoarthritis of both knees."  At the 
time of the January 2002 VA examination, his flexion was 
limited to 135 degrees in both knees, which is not full 
flexion.  See 38 C.F.R. § 4.71, Plate II (full flexion is to 
140 degrees).  The Board finds that the above-described 
clinical findings establish that the veteran has 
periarticular pathology productive of painful motion in the 
right knee and the left knee and arthritis in both knees 
warranting separate 10 percent evaluations for each knee.  
See 38 C.F.R. § 4.59; Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).  

The Board must now consider whether a separate evaluation in 
excess of 10 percent, based upon painful motion, is warranted 
and finds that the preponderance of the evidence is against 
such a finding.  The veteran's limitation of flexion has been 
shown to be, at worst, 110 degrees.  Thus, he has no more 
than slight limitation of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  The veteran's limitation of flexion does not 
warrant a compensable evaluation under Diagnostic Code 5260, 
and therefore the veteran's service-connected residuals of a 
right knee injury and residuals of a left knee injury warrant 
no more than the separately assigned 10 percent evaluations.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee or the 
left knee is not warranted based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  In order to warrant an 
evaluation in excess of 10 percent for limitation of flexion, 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  In a May 2002 letter, a physician's 
assistant stated that the veteran's pain in the right and 
left knees severely limited the veteran's activities of daily 
living.  The findings in the August 2000 and January 2002 VA 
examinations do not establish the functional equivalent of 
limitation of flexion to 30 degrees.  Considering all the 
evidence, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each knee taking into consideration limitation of motion due 
to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  

The veteran is competent to report the symptoms associated 
with his right and left knees.  To the extent that he 
asserted that his knees were worse than the current 
10 percent evaluations contemplated, he is correct, and the 
Board has granted separate 10 percent evaluations for each 
knee based upon limitation of motion and arthritis with 
periarticular pathology productive of painful motion.  Taking 
the veteran's contentions into account and the medical 
findings, however, evaluations in excess of 10 percent for 
each knee are not warranted based upon arthritis and 
limitation of motion.  To this extent, the preponderance of 
the evidence is against his claims, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55. 

2.  Instability

The Board has carefully reviewed the evidence of record and 
finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent based upon instability of 
the right and left knees.  In the August 2000 examination 
report, the examiner stated that the right and left knees 
were both stable on various stressing tests.  In the January 
2002 examination report, the examiner stated the knees had 
good alignment and negative McMurray's sign.  He also stated 
the collateral and cruciate ligaments and the patellaes were 
stable in both knees.  Thus, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's right and left knees have any more than slight 
instability, and thus are no more than 10 percent disabling 
based upon instability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

In considering whether evaluations in excess of 10 percent 
are warranted for the right and left knees based upon 
instability, the Board has not applied the holding in DeLuca, 
as it is not applicable.  See Johnson v. Brown, 9 Vet. App 7, 
11 (1996) (holding that Diagnostic Code 5257 is not 
predicated on loss of range of motion and thus 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable to a disability rated 
under that Diagnostic Code).  

The veteran is competent to report his symptoms, and the 
Board finds that even accepting the veteran's report of 
symptoms, no more than a 10 percent evaluation is warranted 
based upon instability.  With the grant of the separate 
10 percent evaluations based upon limitation of motion and 
periarticular pathology productive of painful motion, each 
knee has a combined evaluation of 20 percent disabling, which 
is indicative of moderate disabilities associated with the 
knees.  To the extent that the veteran has implied he 
warrants more than a combined evaluation of 20 percent for 
the right and left knees, for the reasons stated above, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

3.  Extraschedular evaluation

Review of the record reveals that the RO has not considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

B.  Service connection

The veteran claims that he has developed problems in his 
right and left hips due to an altered gait as a result of the 
service-connected right and left knees.

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49; 38 C.F.R. § 3.102 (2004).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for arthritis of the left and right hips as being 
secondary to the service-connected residuals of a right knee 
injury and residuals of a left knee injury.  The veteran has 
submitted a July 2001 statement from a private physician's 
assistant, wherein he stated the veteran's hip pain "in all 
likelihood is related to" the right and left knee 
disabilities.  He concluded that uneven weightbearing due to 
the knee injuries caused additional stress on the hip joints.  
In a January 2002 VA examination report, the examiner stated 
that x-rays showed degenerative joint disease of the hip 
joints with the left being greater than the right.  He opined 
that it was unlikely that the veteran's hip problems were 
related to the knees.  He stated the knees were undergoing 
some degeneration but that they did not seem severe enough to 
cause the veteran to develop an abnormal gait pattern and 
predispose him to hip joint degeneration.

Thus, there is evidence that supports the claim for secondary 
service connection and evidence against the claim.  In cases 
like this, VA is required to resolve all reasonable doubt in 
favor of the veteran.  Therefore, the Board is granting 
service connection for degenerative joint disease of the 
right and left hips as being secondary to the service-
connected residuals of a right knee injury and residuals of a 
left knee injury.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to a separate 10 percent evaluation for painful 
limitation of motion in the right knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury based upon instability is 
denied.

Entitlement to a separate 10 percent evaluation for painful 
limitation of motion in the left knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury based upon instability is 
denied.

Service connection for arthritis of the right and left hips 
is granted, as being secondary to the service-connected 
residuals of a right knee injury and residuals of a left knee 
injury, is granted.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


